Citation Nr: 0016043	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-03 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
February 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in May 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, denying the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder as not well grounded.  


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a psychiatric disorder is supported by cognizable evidence 
demonstrating that such claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Certain chronic diseases, such as a psychosis, may be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  38 C.F.R. § 3.306(b) (1999).  

The threshold question to be answered as to this portion of 
the appeal is, however, whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible and meritorious on its own or capable of 
substantiation.  If he has not, his appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed. Cir. 1997).  

The provisions of 38 C.F.R. § 3.303(b) (1999) provide a 
substitute way of showing in-service incurrence or 
aggravation and medical nexus for purposes of well grounding 
a claim.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  The chronicity provision of § 3.303(b) is applicable 
where evidence, regardless of its date, shows that an 
appellant had a chronic condition in service or during an 
applicable presumption period and still has the condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Id.  

In this matter, the veteran argues that, while he may have 
suffered from a psychiatric disorder prior to his entrance 
onto active duty, such disorder underwent an increase in 
severity in service, so as to constitute an aggravation of 
that pre-existing disorder.  As such, a grant of service 
connection is claimed to be warranted.  He does not allege, 
nor does the record show, that he was engaged in combat with 
the enemy during his period of active duty.

The record reflects that, prior to the veteran's entrance 
onto active duty in January 1991, he was hospitalized at a 
private facility for the period from September 1985 to July 
1986 for treatment of an atypical pervasive developmental 
disorder, an attention deficit disorder without 
hyperactivity, and atypical depression.  All of the foregoing 
were recorded as Axis I diagnoses; no Axis II diagnosis was 
rendered at the time of the hospital discharge in July 1986.  
No psychiatric disorder was noted at the time of an 
enlistment medical examination in November 1990, and, as 
such, the veteran is entitled to a presumption of soundness 
at service entrance pursuant to 38 U.S.C.A. § 1111 (West 
1991).  However, based on the extended period of hospital 
care during which the above-noted entities were diagnosed and 
treated, it is concluded that an atypical pervasive 
developmental disorder, an attention deficit disorder without 
hyperactivity, and atypical depression clearly and 
unmistakably pre-existed the veteran's entrance onto active 
duty.  As such, the presumption of soundness is, under the 
facts now available, rebutted.  Id.  

There is a showing of current disablement by a bipolar 
disorder, amid other determinations which question that 
diagnosis or provide alternative diagnoses of polysubstance 
abuse, attention deficit hyperactivity disorder, and 
variously described personality disorders.  There is also 
limited evidence of an in-service psychiatric hospitalization 
of the veteran in October 1992 for treatment of unspecified 
psychiatric disability, which in combination with the 
veteran's account, presumed true for purposes of determining 
well groundedness per Robinette v. Brown, 8 Vet. App. 69, 78 
(1995), that such hospitalization was brought about by 
depression, difficulties with memory and concentration, 
social withdrawal, and bizarre behavior, satisfy the Epps' 
requirement for evidence of in-service aggravation.  

Moreover, the veteran's treating VA psychiatrist, the Medical 
Director of the Mood Disorders Program at the VA Medical 
Center in Baltimore, Maryland, offers the following in a 
November 1998 statement:

My experience with [the veteran] over time shows 
clear evidence of episodes of depression and 
manic/mixed states which have partially responded 
to treatment directed at these symptoms.  I also 
believe the records of his hospitalization at 
Frankfurt, when available, will confirm that his 
symptoms were exacerbated during his military 
service are [sic] thus deserving of consideration 
for compensation as a service-connected 
disability.

While the opinion offered in the second sentence above is 
conditioned upon the receipt of additional records, there is 
reflected by such statement the physician's conclusion, based 
on his care of the veteran over a one-year period, that an 
increase in severity of the veteran's pre-existing 
psychiatric disability had occurred in service.  See Maxson 
v. West, 12 Vet. App. 453, 459-60 (1999).  That and other 
statements of such physician contained within his November 
1998 correspondence are found to be representative of the 
necessary evidence satisfying not only the requirement for 
evidence of an increase in severity in service, but also the 
requisite nexus evidence linking the veteran's currently 
diagnosed bipolar disorder to his period of military service.

Based on the foregoing, the Board holds that the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder is well grounded, and to that extent alone, his 
appeal is granted.


ORDER

The veteran's claim of entitlement to service connection is 
well grounded and, to that extent, alone, the appeal is 
granted.


REMAND

Inasmuch as the veteran's claim is found to be well grounded, 
VA is obligated by statute to develop all pertinent facts 
involving such claim.  38 U.S.C.A. § 5107(b) West 1991).  To 
that end, retrieval of missing treatment records compiled 
prior to, during, and after service is deemed to be in order, 
and, in addition, further medical input is found to be 
advisable in order to clarify the veteran's current 
psychiatric diagnoses and the relationship of such entities 
to the veteran's period of military service.

On the basis of the foregoing, this case is REMANDED to the 
RO for completion of the following actions:  

1.  The RO should through contact with 
the National Personnel Records Center, 
the United States Department of the Army, 
and, as applicable, any secondary sources 
attempt to obtain any and all service 
medical records of the veteran not 
already on file, as well as his service 
personnel records, including records 
relating to any action by a Medical Board 
and/or Approving Authority leading to the 
veteran's separation from service.  As 
well, special efforts should be made to 
obtain copies of medical records compiled 
during the veteran's period of 
hospitalization from October 23 to 
October 30, 1992, at the 97th General 
Hospital in Frankfurt, Germany.  Once 
obtained, the foregoing should be 
associated with the veteran's claims 
folder.

2.  The RO should contact the veteran in 
writing for the purpose of requesting 
that he provide the names and addresses 
of all health care providers, both VA and 
non-VA, who have treated him for 
psychiatric problems both prior to and 
after his period of military service, 
including but not limited to referenced 
treatment in the Pathways Program (1986-
1989), Teen Challenge Program, and from 
Dr. Lisa Ford of the Calvert County 
Mental Health Clinic.  In addition, the 
approximate dates of any such treatment 
should be noted.  Thereafter, the RO 
should obtain legible copies of all 
records that have not already been made a 
part of the veteran's claims folder, and 
regardless of the veteran's response, all 
VA treatment records, including those 
compiled at the VA Medical Centers in 
Baltimore, Maryland, and Washington, DC, 
from the veteran's discharge from service 
to the present, including the records 
compiled by M. Kling, M.D., from November 
1997 to the present, must be obtained for 
inclusion in the veteran's claims folder.

3.  The RO should advise the veteran in 
writing of his right to submit any 
additional evidence or argument in 
support of his claim of entitlement to 
service connection for a psychiatric 
disorder, including but not limited to 
statements from individuals, such as 
family members, who may have knowledge of 
his psychiatric dysfunction and its 
course during pre- and post-service 
years.

4.  Thereafter, the veteran should be 
afforded a VA examination by a board of 
two psychiatrists for the purpose of 
determining the correct diagnosis and 
date of onset of any and all existing 
psychiatric disorders.  The veteran is 
hereby advised of the need for him to 
appear for such examination so that 
necessary medical data and opinions may 
be obtained.  Failure to appear without 
good cause will necessitate rating of his 
claim on the basis of the evidence of 
record by operation of 38 C.F.R. 
§ 3.655(b) (1999).  The claims folder 
must be made available to the examiners 
for review prior to any examination.  

Such examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation 
and all diagnostic testing, including 
psychological studies, necessary to 
determine the full extent of all 
psychiatric disability present.  All 
applicable Axis I and II diagnoses must 
be fully set forth.  As well, the 
examiners must specify whether each such 
disorder is of an acquired nature or of a 
congenital or developmental origin.  
Also, the date of onset of each such 
disorder must be clearly specified, to 
the extent feasible.

If the examiners are unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth for the record.  If a 
question is asked with an underlined 
standard of proof, it would be helpful if 
the examiners would incorporate the 
enumerated standard of proof in the 
response.

In conjunction with such evaluation, the 
examiners are asked to provide a 
professional opinion, with full 
supporting rationale, as to each of the 
following:

(a)  Were the entities shown 
prior to the veteran's entrance 
onto active duty of an acquired 
nature or congenital or 
developmental in origin?

(b)  If any acquired 
psychiatric disorder is shown 
to have been present prior to 
service, is it at least as 
likely as not to have undergone 
an increase in severity in 
service?  Is it indisputable 
that any increase in severity 
was attributable to the natural 
progress of the disease?  What 
is the relationship between the 
psychiatric entities shown 
prior to service and those 
identified during service and, 
also, after service?

(c)  Is it at least as likely 
as not that an existing 
acquired psychiatric disorder 
had its onset in service or 
that a psychiatric disability 
classifiable as a psychosis was 
manifested within one year 
postservice?

(d)  If the examiners agree or 
disagree with any opinion of 
record, it would be helpful if 
the reasons therefor be 
discussed.

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

6.  Lastly, the RO should readjudicate 
the veteran's well-grounded claim of 
entitlement to service connection for a 
psychiatric disorder, based on all the 
evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and that document should include, as 
applicable, citation to 38 C.F.R. § 3.655 
in the event that the veteran fails to 
appear for the requested examination.  In 
such case, a copy of the letter notifying 
him of the time and place of the 
examination and the address to which the 
letter was sent should be included in the 
claims folder.  The veteran and his 
representative should then be afforded a 
reasonable period for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary and 
procedural development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44- 8.45 and 38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



